Citation Nr: 0800912	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed left 
shoulder disorder.  

2.  Entitlement to service connection for a claimed neck 
disorder.  

3.  Entitlement to a compensable rating for the service-
connected residuals of a right knee laceration.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left hand injury from November 26, 
2002, to May 1, 2006.  

5.  Entitlement to a disability rating in excess of 20 
percent for the service-connected residuals of a left hand 
injury from May 2, 2006.  

6.  Entitlement to an effective date earlier than November 
26, 2002, for assignment of the 10 percent disability rating 
for residuals of the left hand injury.  

7.  Whether there was clear and unmistakable error (CUE) in a 
March 1996 rating decision that assigned a non-compensable 
rating for the service-connected residuals of a fracture of 
the left fifth carpometacarpal joint.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1979 to August 1983, and from June 1986 to June 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the RO.  In 
that rating decision, the RO determined that new and material 
evidence had not been received to reopen the claims of 
service connection for left shoulder and neck disorders; 
assigned a 10 percent rating for the left hand disability 
effective on November 26, 2002; and denied an increased 
rating for the residuals of the right knee laceration.  

In a September 2003 rating decision, the RO denied service 
connection for arthritis in the right knee.  The veteran 
perfected appeals of the January and September 2003 
decisions.  

Subsequent to the most recent RO adjudication in a matter 
here on appeal in December 2006, the veteran submitted 
additional evidence in support of the appeal.  He has, 
however, through his representative waived his right to have 
this evidence considered by the RO in the first instance.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board 
does not have authority to consider evidence in the first 
instance); 38 C.F.R. § 20.1304 (2007).  

In June 2003, the veteran testified at a hearing before an 
Decision Review Officer (DRO), and in July 2004 he and his 
wife testified at a videoconference hearing chaired by an 
Acting Veterans Law Judge.  The Acting Veterans Law Judge who 
chaired the July 2004 hearing is no longer with the Board.  A 
transcript of the hearing is of record.  The veteran has been 
informed of his right to another Board hearing and has 
elected to not attend another such hearing.  

In February 2006, the Board granted service connection for 
right knee arthritis, reopened the veteran's claims for 
service connection for left shoulder and neck disorders, and 
remanded the veteran's case for further development.  

An October 2006 rating decision assigned an increased rating 
of 20 percent for the service-connected residuals of the left 
hand injury, effective on May 2, 2006.  

The matters of an effective date earlier than November 26, 
2002, for assignment of the 10 percent disability rating for 
the service-connected residuals of the left hand injury and 
whether there was clear and unmistakable error (CUE) in a 
March 1996 rating decision which assigned a non-compensable 
rating for the service-connected residuals of a fracture of 
the left fifth carpometacarpal joint are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The AMC will notify the veteran if further action is required 
on his part.  



FINDINGS OF FACT

1.  The currently demonstrated left shoulder subacromial 
bursitis secondary to impingement syndrome is shown as likely 
as not to be due to an injury sustained in an accident during 
the veteran's active duty.  

2.  The currently demonstrated neck disorder manifested by 
disc changes is shown as likely as not to be due to an injury 
sustained in an accident during the veteran's active duty. 

3.  The service-connected residual scar due to a right knee 
laceration is not shown to be more than asymptomatic or 
otherwise to be painful on examination or unstable.  

4.  For the period from November 26, 2002, to May 1, 2006, 
the service-connected residuals of a left hand injury is not 
shown to have been productive of a disability that was 
analogous to amputation of the little finger with metacarpal 
resection involving more than one-half the bone lost.  

5.  For the period beginning on May 2, 2006, the veteran has 
been assigned the highest allowable rating based a service-
connected disability involving the left fifth digit.  

6.  For the period beginning on May 2, 2006, the service-
connected residuals of a left hand injury have not manifested 
evidence of wrist ankylosis or involvement of other carpal 
bones besides those of the left fifth digit, or otherwise 
shown limitation of motion of other digits or interference 
with overall function of the hand.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
left shoulder disability manifested by   is due to any injury 
that was incurred is active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

2.  By extending the benefit of the doubt to the veteran, his 
neck disability manifested by   is due to an injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303.  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a right knee 
laceration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118 including Diagnostic Codes 
7803-7805 (2007).  

4.  For the period from November 26, 2002, to May 1, 2006, 
the criteria for the assignment of a rating higher than 10 
percent for the service-connected residuals of a left hand 
injury have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71a, including Diagnostic Codes 5156, 5227 (2007).  

5.  For the period beginning on May 2, 2006, the criteria for 
the assignment of a rating higher than 20 percent for the 
service-connected residuals of a left hand injury have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a including 
Diagnostic Codes 5156, 5227.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No.  107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in December 2002 and April 
2006, and a Supplemental Statement of the Case (SSOC) dated 
in October 2006.  

Although two of the three notices were sent after the initial 
adjudication of the claims and the veteran was not provided 
notice with respect to the disability-rating or effective-
date element of the claims until April and October 2006, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board notes that following the receipt of 
all pertinent evidence, the veteran waived originating agency 
adjudication.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had the VCAA notice been 
provided at an earlier time.  Any error as to notice in this 
case is harmless error.  

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained, and the 
veteran has been afforded multiple VA examinations.  Neither 
the veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the higher 
disability evaluation claims which have herein been denied.  
The Board is also unaware of any such evidence.  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of VCAA and the pertinent 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


Service Connection for Left Shoulder and Neck Disorders

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for arthritis may be presumed if 
the disorder was compensably disabling within a year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts  that he now has  left shoulder and neck 
problems that are the result of a February 1987 motorcycle 
accident while in service. 

The veteran's service treatment records show that he was 
treated for pain in the left shoulder in December 1989, and 
cervical spasms in April 1990.  The service treatment records 
show that he was injured in a motorcycle accident in February 
1987; those records are silent for any complaints or clinical 
findings pertaining to the left shoulder or neck pathology.  
An X-ray study of the cervical spine at the time of the 
accident showed no abnormality.  The report of an examination 
on separation from service in June 1992, if one was 
conducted, is not of record.  

When examined in February 1996, the veteran reported having 
injured the neck and left shoulder in the motorcycle 
accident, with increasing discomfort "as time [went] on."  VA 
examination in February 1996 showed pain with movement of the 
neck and left shoulder and limited range of motion in the 
left shoulder, and X-ray studies were normal.  No medical 
diagnosis of a current disability was noted at the time.  

In December 1999, the veteran began receiving chiropractic 
treatment for neck pain, which was diagnosed as degenerative 
disc disease in the cervical spine as the result of a 
magnetic resonance image (MRI) procured in August 2000.  

The private treatment records also show that his complaints 
of pain in the left shoulder in September 2000 were diagnosed 
as subacromial bursitis secondary to impingement syndrome.  A 
treatment report confirms this diagnosis following an MRI in 
August 2000.  

The veteran's private physician provided a medical opinion in 
March 2003 that the veteran's neck and shoulder pain were due 
to the in-service motorcycle accident in 1987 and reported 
that he had been seeing the veteran, as his primary care 
physician, since June 2002.  He noted that upon review of an 
MRI he found multiple levels of disk bulges.  

The veteran, he wrote, reported problems with cracking and 
popping of the neck; stiffness in the morning; and discomfort 
even with inactivity.  The veteran also reported intermittent 
radiation of pain to the shoulders.  On examination, the 
veteran had limitation of range of motion of the neck.  

In discussing his examination findings, the veteran was 
reported never having had any trauma other than the 
motorcycle accident.  The private physician concluded that in 
his opinion all of the veteran's neck and shoulder problems 
wererelated to the motorcycle accident which took place in 
1987.  

In May 2006, the veteran was afforded a VA orthopedic 
examination and reported having a decreased range of motion 
of the left shoulder.  His neck pain, he reported, felt like 
ten on a ten scale.  Decreased range of motion was also 
reported.  

On examination, the VA physician concluded that the veteran 
had significant spasm and limitation in his range of motion 
of the neck; the veteran's shoulder complaints, the physician 
concluded, were associated with these cervical complaints.  

The VA physician opined that neither the shoulder nor the 
neck problem was related to service, apparently because of 
the absence of documentation of cervical injury at the time 
of the accident.  

The Board finds the veteran's July 2004 videoconference 
hearing testimony to be credible, and furthermore that the 
aforementioned medical evidence provided in support of his 
claim is consistent his assertions as to etiology.  

On review, the record is found to be in relative equipoise in 
showing that the veteran has left shoulder and neck 
disability that as likely as not was due to an injury 
sustained in service.  As such, the service connection for 
these disorders sought on appeal is granted.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. § 3.303.  


Higher Disability Ratings for Residuals of a Right Knee 
Laceration and a Left Hand Injury

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2007), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38  
C.F.R. § 4.31.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown,  
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due  
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical  
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the  
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses, are to be avoided.  Id.  


B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities here on 
appeal.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities.  

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question have the 
disabilities here on appeal warranted a higher rating than 
already assigned.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  


1.  Compensable Rating for Residuals of a Right Knee 
Laceration

A March 1996 rating decision granted service connection for a 
laceration of the right knee and rated it at no percent 
disabling by analogy under Diagnostic Code 7805 (scars, 
other; rate on limitation of function of affected part).  
That non-compensable disability evaluation remains in effect 
to the present.  

VA received the veteran's claim for a higher disability 
evaluation on November 26, 2002.  

Under the applicable rating criteria, the provisions of 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 provide 
that scars that are superficial or painful on examination; 
unstable; or productive of a functional limitation of the 
affected part are to be evaluated as 10 percent disabling.  

The Board notes that a separate 10 percent evaluation for 
right knee arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (arthritis, due to trauma), has been in effect since 
June 30, 2003.  

The veteran is already compensably rated for a functional 
limitation of his right knee since that date, and the Board 
will consider the other disabling effects of the residual 
scar due to the right knee laceration.  See 38 C.F.R. § 4.14 
(2007).  

The pertinent evidence includes VA examinations the veteran 
was afforded in December 2002 and May 2006.  

At the December 2002 examination, the veteran reported an 
aching pain in his knee 75 percent of the time, which he 
rated as an eight on a ten scale; this pain was made worse by 
bending or any kind of activity.  A diagnosis of right knee 
status post well-healed laceration was reported.  

At the May 2006 examination, the veteran complained of some 
hyperesthesias on the lateral aspect of his scar.  The 
examination revealed a well-healed surgical scar.  No 
evidence was reported that the scar was superficial or 
painful on examination or unstable.  An absence of any 
limitation of right knee function was noted on examination, 
there being full range of motion.  

In sum, neither VA examiner found a symptomatic scar due to 
the right knee laceration.  

Additionally, at no time has objective evidence been 
presented showing that residual right knee laceration scar is 
either unstable or poorly nourished, with repeated 
ulceration.  Further, there is no competent evidence of the 
scar having been objectively tender and painful.  
Accordingly, as to the residual scar due to the right knee 
laceration, the preponderance of the evidence is against the 
assignment of a compensable rating for any time period here 
under review.  


2.  Increased Disability Rating for Residuals of a Left Hand 
Injury

The veteran is currently assigned a 20 percent rating for 
residuals of a left hand injury (the left fifth 
carpometacarpal joint), effective on May 2, 2006 under 
Diagnostic Codes 5227-5156.  A 10 percent disability rating 
had been in effect under Diagnostic Codes 5227-5156 beginning 
on November 26, 2002, the date of VA's receipt of the claim 
for increase.  

Under the rating criteria for ankylosis of individual 
fingers, pursuant to Diagnostic Code 5227, which became 
effective August 26, 2002 (i.e., prior to VA's receipt of the 
claim on November 26, 2002), unfavorable or favorable 
ankylosis of the minor little finger results in a non-
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  

A Note following Diagnostic Code 5227 directs consideration 
of whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto 
warrants a 10 percent rating.  Diagnostic Code 5156.  

Amputation of the little finger with metacarpal resection 
involving more than one-half the bone lost warrants a 20 
percent rating.  Id.  

There is no higher rating for a disability of the little 
finger unless it involves or is analogous to amputation of 
both the little finger and one or more digits of one hand.  
See 4.71a, Diagnostic Codes 5126-5151.  The 20 disability 
rating is the highest available rating for a service-
connected medical condition such as fracture residuals of the 
left fifth carpometacarpal.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  

To the extent that evaluation of ankylosis of the fifth 
finger includes functional limitation due to pain and an 
angulation deformity of this digit, the provisions of DC 5227 
contemplate limitation of motion of the little finger.  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  

Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of  
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca; see also, 38 
C.F.R. § 4.59 (2003).  

In this case, the Board finds that the service-connected left 
fifth finger disability is not shown to have met the criteria 
for the assignment of a rating higher than 10 percent prior 
to May 2, 2006.  The pertinent evidence includes a VA 
examination in December 2002 and X-ray finding results dated 
in February 2003.  

The December 2002 examination report noted that the veteran 
currently had an aching pain in his left hand at the 
carpometacarpal joint area 95 percent of the time, and that 
this register as ten on a ten scale.  The pain was made 
better by rest, and worse with activity.  

In terms of functional assessment, it was a problem for the 
veteran to write or to work a computer keyboard.  His grasp, 
however, was intact; he did not have any problem lifting.  

The diagnosis was that of left hand status post fracture 
fifth carpometacarpal joint with joint effusion, with 
residuals of pain and limited range of motion.  No range of 
motion studies were reported at the time.  The X-ray findings 
revealed no evidence of recent fracture or dislocation of the 
left hand; instead, an old healed fracture of the proximal 
shaft of the fifth metacarpal was found, with minimal 
residual deformity.  

As noted, commencing May 2, 2006, a 20 disability rating was 
assigned for the service-connected left hand injury 
residuals.  The pertinent evidence included a May 2006 VA 
examination report and medical opinion letters dated in 
January 2007.  The veteran's representative has waived 
originating agency consideration of the latter two items of 
evidence.  

On VA examination in May 2006, the veteran reported having 
significant flare-ups (including any time he was writing, 
typing, or doing any gripping maneuver), and chronic and 
continuous pain that he rated at a ten on a ten scale.  He 
additionally had significant pain with changes in weather and 
also complained of decreased range of motion and pain in his 
hand.  He reported some burning, numbness and tingling 
sensation along the ulnar border of his left hand.  

An examination of the veteran's left hand revealed tenderness 
to palpation along the entire ulnar aspect of his wrist and 
hand.  Wrist extension was to 60 degrees, wrist flexion to 70 
degrees, and there was no evidence of ankylosis.  Initially, 
he could only extend to 45 degrees.  With prompting, 
extension to 60 degrees was accomplished, but with pain 
primarily along the base of the fifth metacarpal fracture.  

The veteran had full radial ulnar deviation of 20 degrees in 
each direction, with complaints of ulnar pain on the ulnar 
side at the extremes of both of these maneuvers.  The 
examiner reported that there was no tenderness along the 
scaphoid, pain along the radial styloid, or instability, with 
a negative Watson's test.  

The veteran's grip strength was significantly diminished, 
with his left fourth and fifth finger flexors being weak 
secondary to pain, per his report.  His digits were well-
perfused.  Repetitive testing did not result in any change of 
his neuromuscular findings: no increased pain, weakness, 
fatigue, incoordination, or decrease in range of motion, or 
other complaints were noted.  

An X-ray examination of the hand revealed partial nonunion at 
the base of the fifth matcarpohamate joint, with no evidence 
of wrist ankylosis or involvement of his other carpal bones. 

The February 2007 private treatment record reported that the 
veteran's grip strength was 140 pounds on the right and 70 
pounds on the left.  Tenderness was present over the carpal 
metacarpal joint.  There was good finger motion; and the 
veteran had full motion of his digits.  The doctor diagnosed 
nonunion, arthrodesis site carpal metacarpal (CMC) joint, 
left small finger.  

Another February 2007 private treatment record is the report 
of a computed tomography (CT) scan of the left hand.  A 
diagnosis of arthrodesis site of base of the left fifth 
metacarpal bone with hamate bone demonstrating no evidence of 
any significant radiographic osseous bridging.  There was 
pseudoarticulation at the base of the fifth metacarpal with 
the distal trapezium.  Mild sclerotic changes were present 
along the far anterior fifth metacarpal base, but there was 
no evidence of any free osseous fragments.  

To conclude, the May 2006 VA examination, to include its X-
ray finings, reported that there was no evidence of wrist 
ankylosis or involvement of the other carpal bones besides 
those of the left fifth digit.  

Neither of the private treatment records supplied by the 
veteran's representative serve to dispute this finding.  As 
noted, a note following Diagnostic Code 5227 provides for 
consideration of whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  

The veteran did report weakness secondary to pain in his left 
fourth flexor on examination in May 2006.  However, that 
report of pain alone, without diagnostic confirmation of 
involvement of other carpal and metacarpal bones, or the 
wrist or other joints within his hand, is insufficient to 
warrant an increased rating of 30 percent for a left-handed 
person (such as the appellant) analogous to amputation of two 
digits of the left hand (ring and little finger) under 
Diagnostic Code 5151.   

The Board has considered whether there is any other basis to 
grant an increased rating; however, the veteran is already in 
possession of the highest allowable rating for his service-
connected little finger and the evidence shows his 
symptomatology as to any other digit's involvement consists 
of pain associated with motion of the fifth finger.  

Upon review of the rating schedule, the Board can identify no 
other basis to award an increased rating in light of the 
reported symptomatology, and the veteran has not suggested 
any other basis.  The Board has also considered whether a 
higher rating is available under the De Luca provisions set 
out above.  

As to the rating period prior to May 2, 2006, the Board, as 
noted, finds only pain residuals and limitation of motion 
without range of motion evidence  As to the rating period 
beginning on May 2, 2006, in Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  

In the instant case, the veteran is receiving a 20 percent 
evaluation for the service-connected fracture residuals of 
the left fifth carpometacarpal joint  Accordingly, for the 
period since May 2, 2006, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston.  

In sum, the Board finds that there is no basis for rating the 
service-connected disability to award an evaluation higher 
than 10 percent for the period from November 26, 2002, to May 
2, 2006 or an evaluation higher than 20 percent beginning on 
May 2, 2006 for the residuals of the left hand injury.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his residuals of a right knee laceration 
and a left hand injury, and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from the aforementioned disorders would 
be in excess of the ratings currently assigned.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's, spouse's, 
and grandmother's written statements to the RO, or the 
claimant's or his spouse's hearing testimony or statements to 
his VA clinicians.  

While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins or current 
severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993).  



ORDER

Service connection for a left shoulder subacromial bursitis 
secondary to impingement syndrome is granted.  

Service connection for a neck disorder manifested by disc 
changes is granted.  

An increased compensable rating for the service-connected 
residuals of a right knee laceration is denied.  

An increased rating in excess of 10 percent for the service-
connected residuals of a left hand injury, for the period 
from November 26, 2002, through May 1, 2006, is denied.  

An increased rating in excess of 20 percent for the service-
connected residuals of a left hand injury, for the period 
since May 2, 2006, is denied.  



REMAND

The February 2006 remand stated that it was unclear in a 
previous filing whether the veteran's representative had 
raised the issue of CUE in the March 1996 rating decision 
wherein the RO granted service connection and assigned a non-
compensable rating for the residuals of a left hand injury.  
The veteran and his representative were invited to clarify 
whether they intended to claim CUE in the March 1996 rating 
decision, and, if so, to explain the specific error of fact 
or law made in that decision.  

In a submission received dated October 20, 2006, the veteran 
responded in the affirmative that he was indeed claiming CUE 
in the March 1996 rating decision, and provided written 
documentation as to why he believed this to have been the 
case.  

Solely in response to this claim of CUE, the RO in December 
2006 issued what it termed was a "Supplemental Statement of 
the Case" (SSOC) that addressed the veteran's CUE pleadings 
and concluded that there had been no CUE in the 1996 
decision.  

That adjudication was sent to the veteran by letter posted on 
December 20, 2006.  On February 15, 2007, VA received a 
letter from the veteran, explicitly referencing the RO 
determination dated on December 20, 2006, and noticing the 
veteran's disagreement with that adjudication.  

Thus, it is apparent on the face of the document that the 
veteran disagrees with the RO's determination concerning the 
1996 rating decision.  

In the first place, there never was issued any document 
called a rating decision or, a fortiori, a Statement of the 
Case (SOC) in this matter of CUE at issue.  On what basis of 
procedural history an SSOC now emerges is altogether unclear.  
Additionally, the Court has held that an SSOC may constitute 
a readjudication decision.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding that an SOC may constitute 
readjudication).  Hence, for the aforementioned reasons, the 
Board finds that the putative SSOC, issued on Board remand, 
is in law if not in fact a rating decision.  

Likewise, the veteran's letter, received on February 15, 
2007, was a Notice of Disagreement (NOD) with the December 
2006 RO rating decision.  No special wording is required to 
constitute an NOD.  § 38 C.F.R. § 20.201.  The veteran's 
letter moreover meets the three-fold regulatory requirement:  
It is 1) in writing; and in terms which can be reasonably 
construed as 2) disagreement with the RO's determination and 
3) a desire for appellate review.

The record, however, does not reflect that the RO has 
provided the veteran a Statement of the Case in response to 
this Notice of Disagreement.  Because the Notice of 
Disagreement placed the issue in appellate status, the matter 
must be remanded for the originating agency to issue a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Since the veteran's assertions for an effective date earlier 
than November 26, 2002, for assignment of the 10 percent 
disability rating for the service-connected residuals of the 
left hand injury clearly relate to CUE in the March 1996 
rating decision, the Board will defer any decision on the 
earlier effective date claim.  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a Statement of the 
Case on the issue of whether there was 
clear and unmistakable error (CUE) in a 
March 1996 rating decision which assigned 
a non-compensable rating for residuals of 
a fracture of the left fifth 
carpometacarpal joint, and informed of 
the requirements to perfect an appeal 
with respect to this issue.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  By 
this remand, the Board intimates no 
opinion as to any ultimate outcome 
warranted.  The veteran need take no 
action until he is otherwise notified.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


